Case 1:19-cv-05979-LDH-CLP Document 24 Filed 01/19/21 Page 1 of 1 PageID #: 147




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 LAWRENCE SCHWARTZWALD,
                                        Plaintiff,              ORDER ADOPTING REPORT
                            v.                                   AND RECOMMENDATION
 ZEALOT NETWORKS, INC.,                                               19-CV-05979 (LDH)
                                        Defendant.

 LASHANN DEARCY HALL, United States District Judge:

        On December 27, 2020, Magistrate Judge Steven Gold issued a Report and

 Recommendation recommending that this Court grant Plaintiff’s motion for default judgment, in

 part, and award Plaintiff $2,500 in actual damages; $400 in costs; and post-judgment interest.

 The parties were given until January 11, 2021, to file objections to the Report and

 Recommendation. No objections have been filed. Where no objections to a Report and

 Recommendation have been filed, “the district court need only satisfy itself that there is no clear

 error on the face of the record.” Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd.,

 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York, 160 F. Supp. 2d 606,

 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the Report and

 Recommendation for clear error and, finding none, hereby adopts Magistrate Judge Gold’s

 Report and Recommendation in its entirety as the opinion of the Court. Accordingly, Plaintiff’s

 motion for default judgment is GRANTED in part. Plaintiff is awarded $2,500 in actual

 damages; $400 in costs; and post-judgment interest pursuant to 28 U.S.C. § 1961.


                                                         SO ORDERED:

 Dated: Brooklyn, New York                               /s/ LDH
        January 19, 2021                                 LASHANN DEARCY HALL
                                                         United States District Judge


                                                     1
